DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/21 and 4/22/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 9-10, 13-17 and 19-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Wu (US 10102693 hereinafter Wu).

Regarding to claim 1, Wu discloses an electrical device (detailed description (DD) section (10) discloses diagnose failures of one or more sensors or other electrical components arranged on an agricultural vehicle) comprising: 
electrical-device components (fig. 1); 
a first memory configured to store data temporarily (fig. 1[125] include a sample and hold (fig. 2[212]); 
a second memory, the second memory being non-volatile memory (fig. 1[127], DD-section 12 discloses data storage device 124 comprises electronic memory, nonvolatile random access memory, an optical storage device, a magnetic storage device, or another device for storing and accessing electronic data on any recordable, rewritable, or readable electronic, optical, or magnetic storage medium); and 
a control device (fig. 1 shows combination of 102, 154 and 166 as a controller device) configured to: 
acquire data indicative of at least one parameter of at least one electrical-device component of the electrical-device components responsive to a sample condition being met (DD section 16 discloses the data processor 154 collects and processes data (e.g., sensor data representing one or more conditions or characteristics), section 15 of DD discloses a local controller 166 may be coupled to the vehicle data bus 162 and can be configured to receive and process a plurality of sensor data signals from each of sensors 168); 
store the acquired data in the first memory (DD-section 25 discloses the plurality of failure analysis signals are received and sampled by the partitioning unit 212 of the data acquisition module 202); 
determine that a fault condition exists based on the acquired data, the fault condition being indicative of a fault of one or more of the electrical-device components (fig. 1 shows 102 included 124 comprising diagnostic unit 125 and fig. 2 shows 125 include a failure analytic module 208); and 
store the acquired data in the second memory responsive to determining that the fault condition exists (fig. 1 shows storage device 124).

Regarding to claim 2, Wu discloses the electrical device of claim 1, wherein the first memory is a buffer (DD-section 19 discloses 212 is a buffer).

Regarding to claim 5, Wu discloses the electrical device of claim 1, wherein the electrical-device components include one or more switching devices (Wu discloses to diagnose failures of electrical components on a vehicle; Therefore, it would have necessitated that the electrical component included a switching device).

Regarding to claim 6, Wu discloses the electrical device of claim 5, wherein the fault condition is indicative of a fault of at least one of the one or more switching devices (Wu discloses to diagnose failures of electrical components; Therefore, it would have necessitated that the electrical component included a switching device).

Regarding to claim 9, Wu discloses the electrical device of claim 1, wherein the sample condition includes a threshold period of time elapsing since previously acquired data indicative of the at least one parameter of the at least one electrical-device component was most recently acquired by the control device (DD section 19 discloses sample and hold during a predetermined sampling period by the sample and hold circuit 232).

Regarding to claim 10, Wu discloses the electrical device of claim 1, further comprising a microprocessor configured to provide the acquired data to a visualization system to analyze the fault condition (DD section 32 discloses in response to a failure indication, a warning signal will be given, which may be displayed on user interface 160 of the vehicle electronics 104 for view by an operator).

Regarding to claim 13, Wu discloses the electrical device of claim 1, wherein the acquired data indicative of the at least one parameter of the at least one electrical-device component includes at least one of current data, voltage data, or temperature data (Wu discloses to diagnose failures of one or more sensors or electrical components and claim 6 discloses a temperature, therefore the acquired data included temperature data).

Regarding to claim 14, Wu discloses the electrical device of claim 13, wherein the electrical-device components include a plurality of switching devices, and wherein the current data is indicative of a current through each switching device of the plurality of switching devices (Claim 13, the Temperature data being examined, therefore, the current data does not further limit claim 13 and not evaluated).

Regarding to claim 15, Wu discloses the electrical device of claim 13, wherein the electrical-device components include a plurality of switching devices, and wherein the voltage data is indicative of a voltage across each switching device of the plurality of switching devices (Claim 13, the Temperature data being examined, therefore, the Voltage data limitation does not further limit claim 13 and not evaluated).

Regarding to claim 16, Wu discloses the electrical device of claim 13, wherein the temperature data is indicative of an ambient temperature of the at least one electrical-device component of the electrical-device components (Wu discloses to diagnose failures of one or more sensors or electrical components and claim 6 discloses a temperature, therefore the acquired data included temperature data).

Regarding to claim 17, Wu discloses a non-transitory computer-readable medium storing thereon sequences of computer-executable instructions (DD-section 17) for operating an electrical device having electrical-device components, a first memory configured to store data temporarily (fig. 1[125] include a sample and hold (fig. 2[212]), and a second memory (fig. 1[127]), the second memory being non-volatile memory (DD-section 12 discloses data storage device 124 comprises electronic memory, nonvolatile random access memory, an optical storage device, a magnetic storage device, or another device for storing and accessing electronic data on any recordable, rewritable, or readable electronic, optical, or magnetic storage medium), and the sequences of computer-executable instructions including instructions that instruct at least one device to: 
acquire data indicative of at least one parameter of at least one electrical-device component of the electrical-device components responsive to a sample condition being met; store the acquired data in the first memory (DD section 16 discloses the data processor 154 collects and processes data (e.g., sensor data representing one or more conditions or characteristics), section 15 of DD discloses a local controller 166 may be coupled to the vehicle data bus 162 and can be configured to receive and process a plurality of sensor data signals from each of sensors 168);  
determine that a fault condition exists based on the acquired data, the fault condition being indicative of a fault of one or more of the electrical-device components (fig. 1 shows 102 included 124 comprising diagnostic unit 125 and fig. 2 shows 125 include a failure analytic module 208); and 
store the acquired data in the second memory responsive to determining that the fault condition exists (fig. 1 shows storage device 124).

Regarding to claim 19, Wu discloses the non-transitory computer-readable medium of claim 17, wherein the sample condition being met includes a threshold period of time elapsing since previously acquired data indicative of the at least one parameter of the at least one electrical-device component was most recently acquired (DD section 19 discloses sample and hold during a predetermined sampling period by the sample and hold circuit 232).

Regarding to claim 20, Wu discloses a method of assembling an electrical device comprising: 
providing electrical-device components, a first memory configured to store data temporarily (fig. 1[125] include a sample and hold (fig. 2[212]), and a second memory, the second memory being non-volatile memory (fig. 1[127], DD-section 12 discloses data storage device 124 comprises electronic memory, nonvolatile random access memory, an optical storage device, a magnetic storage device, or another device for storing and accessing electronic data on any recordable, rewritable, or readable electronic, optical, or magnetic storage medium); 
providing a control device (fig. 1 shows combination of 102, 154 and 166 as a controller device) configured to: 
acquire data indicative of at least one parameter of at least one electrical-device component of the electrical-device components responsive to a sample condition being met (DD section 16 discloses the data processor 154 collects and processes data (e.g., sensor data representing one or more conditions or characteristics), section 15 of DD discloses a local controller 166 may be coupled to the vehicle data bus 162 and can be configured to receive and process a plurality of sensor data signals from each of sensors 168); 
store the acquired data in the first memory (DD-section 25 discloses the plurality of failure analysis signals are received and sampled by the partitioning unit 212 of the data acquisition module 202); 
determine that a fault condition exists based on the acquired data, the fault condition being indicative of a fault of one or more of the electrical-device components (fig. 1 shows 102 included 124 comprising diagnostic unit 125 and fig. 2 shows 125 include a failure analytic module 208); and 
store the acquired data in the second memory responsive to determining that the fault condition exists (fig. 1 shows storage device 124); and 
coupling the control device to the electrical-device components, the first memory, and the second memory (see fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 2 above, and further in view of Fischer (US 20150077133, hereinafter Fischer). 

Regarding to claim 3, Wu discloses the electrical device of claim 2, except wherein the buffer is a first-in, first-out buffer.
Fischer discloses a FIFO for storing sampling data.
Therefore, it would be obvious to have a FIFO as a matter of design choice.

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu.

Regarding to claim 4, Wu discloses the electrical device of claim 1, wherein the second memory includes ferroelectric random-access memory (DD-section 12 discloses data storage device 124 comprises electronic memory, nonvolatile random access memory, an optical storage device, a magnetic storage device, or another device for storing and accessing electronic data on any recordable, rewritable, or readable electronic, optical, or magnetic storage medium). 
Wu does not disclose the second memory includes ferroelectric random-access memory. However, paragraph 0032 of the instant application discloses “memory 110, which may include non-volatile memory technology such as ferroelectric random-access memory (FRAM) technology or other non-volatile memory technology”.
Therefore, it would be obvious to have the second memory (124) of Wu being a FeRAM as a matter of design choice without unexpected results.

Regarding to claim 12, Wu discloses the electrical device of claim 1, except wherein the electrical-device components include a desaturation detector, and wherein the fault condition includes a desaturation condition being detected.
DD section 17 discloses Sensors 168 may include various sensors such as, e.g., steering sensors, brake sensors, location sensors, pressure sensors, position sensors or other suitable sensing devices capable of generating system diagnostic data. 
Therefore, at the time before the effective filing date it would be obvious to a POSITA to include a desaturation as a matter of design choice.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 5 above, and further in view of NABESHI (US 20200021205, hereinafter NABESHI). 

Regarding to claim 7, Wu discloses the electrical device of claim 5, except wherein the control device is further configured to provide pulse-width modulation (PWM) signals to the one or more switching devices.
Paragraphs 0071, 0096, 0100-101 of NABESHI discloses a detection circuit for detecting a fault of a plurality of FETs including a controller to control the switching of the SFET by using PWM.
Therefore, at the time before the effective filing date it would be obvious to a POSITA to incorporate NABESHI into Wu in order to provide the control signal to a gate of each FET.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 1 above, and further in view of Wakao (US 20140297144, hereinafter Wakao). 

Regarding to claim 11, Wu discloses the electrical device of claim 1, wherein the electrical-device components include a peak-current detector, and wherein the fault condition includes a peak current being exceeded.
DD section 17 discloses Sensors 168 may include various sensors such as, e.g., steering sensors, brake sensors, location sensors, pressure sensors, position sensors or other suitable sensing devices capable of generating system diagnostic data, and DD section 26 discloses comparison module 206 compares each sampled segment of the failure analysis signal against the stored baseline signals. 
Wu does not disclose wherein the electrical-device components include a peak-current detector, and wherein the fault condition includes a peak current being exceeded.
Paragraphs 0010 and 42 of Wakao discloses the microcomputer 32 determines whether or not there is an overcurrent abnormality by comparing the maximum current value detected in S220 with an abnormal current threshold value.
Therefore, at the time before the effective filing date it would be obvious to a POSITA to incorporate Wakao into Wu in order to quickly detect an overcurrent abnormality in an electrical load control device due to a short circuit between both terminals of an electrical load.

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding to claim 8, the prior arts of record, alone or in combination, do not fairly teach or suggest “wherein the sample condition includes a transition in at least one PWM signal of the PWM signals” including all of the limitations of the base claim and any intervening claims.


Regarding to claim 18, the prior arts of record, alone or in combination, do not fairly teach or suggest “wherein the sequences of computer-executable instructions include instructions that instruct at least one processor to provide pulse-width modulation (PWM) signals to one or more switching devices, and wherein the sample condition being met includes a transition in at least one PWM signal of the PWM signals” including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/Primary Examiner, Art Unit 2863